Citation Nr: 1701038	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  07-10 391	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a bilateral shoulder disorder. 

4.  Entitlement to service connection for a gastrointestinal disorder. 

5.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides. 

6.  Entitlement to service connection for a bilateral wrist disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from November 1977 to October 1980.  (A subsequent period of service from November 1980 to September 1984 ended in a bad conduct discharge as a result of a court martial.)  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in which the first five above claims were denied.  The Board remanded the case for additional development in September 2010.  While the case was in remand status, the RO in Houston, Texas denied the appellant's claim of entitlement to service connection for a bilateral wrist disorder; the Veteran is also appealing that issue.  The case has now been returned by the Houston RO to the Board for appellate review.

The Veteran testified at a Board videoconference hearing before the undersigned in August 2016.  A transcript of the hearing is of record.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of clear and unmistakable error in the assignment of a combined 80 percent evaluation was raised by the record in a July 2015 statement, but apparently has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, as reflected by a May 2015 deferred rating decision and a December 2016 rating decision, the issue of entitlement to a total rating based on individual unemployability (TDIU) has been deferred.  Therefore, the Board does not have jurisdiction over either matter, and those two issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

The service medical treatment records in evidence in this case include only the Veteran's 1977 service entrance examination.  In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist claimants in developing facts pertinent to a claim in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The Veteran identified treatment at various military installations in a March 2007 written statement.  It does not appear from the October 2007 memorandum on the unavailability of the service medical treatment records that the AOJ directly contacted any of those installations.  In addition, the Veteran testified that he was hospitalized at Darnall Army Medical Center for 24 hours after he had a fall in which he suffered injuries to his head, right shoulder and back.  There is no indication that the associated inpatient medical treatment record was ever sought by the AOJ.  

The Veteran's testimony and written statements have also identified other alternative records relevant to his claims.  For example, the Veteran testified that he was placed on medical leave for three weeks after his fall in March, April or May of 1978, and that he was on light duty for an additional six months.  He also testified that his claimed wrist disorder is related to his duties as a clerk typist.  The evidence of record does not contain the complete service personnel records, to include the written performance evaluations for the Veteran, and those records could indicate his work status and history.  In addition, the Defense Financial Accounting Services (DFAS) maintains finance records and jurisdiction over pay related matters and DFAS may be able to provide verification of the Veteran's medical leave status.  

The Board also notes that the Veteran was sentenced to a Texas state prison in September 1983, but the evidence of record does not include Texas Department of Corrections and Justice medical treatment records for the period from September 1983 through March 30, 1986.  In addition, the appellant testified that he had undergone an MRI of his spine at a VA facility, but no MRI report is of record and it appears that there are outstanding VA treatment records.

On remand, the AOJ must take all appropriate action to locate and obtain all outstanding military, prison and VA treatment records.  In particular, the AOJ should adhere to the holding of Gagne v. McDonald, 27 Vet. App. 397 (2015), wherein it was held that VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests.  The United States Court of Appeals for Veterans Claims (Court) found that VA was obligated under its duty to assist to submit multiple 60-day requests to the JSRRC for records of a stressor event.  Id. at 404.  The Court determined that the fact that multiple record searches would burden JSRRC employees does not mean that those efforts would be "futile."  However, the Court did not state that the duty to assist requires unlimited searches.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("The 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  In Gagne, as in this case, the claimant's relevant service period for his alleged in-service injuries cover a 13-month period or less.  The Court found that a records search over a 13-month period was not "unreasonably long, given the particulars of the stressor provided by the appellant." Gagne, 27 Vet. App. at 404.

Furthermore, as reflected by the June 2012 Statement of the Case (SOC), the basis of the denial of the bilateral wrist claim was that there was no evidence of any current identified disorder.  However, review of the documents received from the Social Security Administration (SSA) reveals that the Veteran was diagnosed with right carpal tunnel syndrome (CTS) by a physician who examined the Veteran in January 2014.  The Board notes that the appellant has not been afforded any VA medical examination of his wrists.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is evidence indicating the Veteran had clerical duties in service and CTS is known to be related to overuse related to typing, for example.  

While the Veteran was afforded a VA medical examination in May 2012, because the VA medical opinions associated with that examination were based on incomplete medical records, they are of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).  Therefore, on remand, the Veteran must be afforded appropriate examinations with consideration of all the pertinent medical evidence of record.

Finally, the Veteran contends that he was exposed to a chemical used for weed killing that spilled on him and caused a left leg skin disorder.  The evidence of record includes a clinical notation of a chemical burn of the left lower extremity in a prison treatment record dated in September 2011.  The record does not reveal, and the Veteran does not contend, that he served in the Republic of Vietnam during the Vietnam era.  Nevertheless, Veterans who were otherwise exposed to such herbicides may also take advantage of those presumptive disease provisions in the law.  However, unlike Vietnam Veterans, they are required to prove that they were, in fact, exposed to herbicides during their military service.  That is, they do not enjoy the benefit of a presumption of exposure as do Vietnam Veterans.  38 C.F.R. § 3.307(a)(6)(iii).

The VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10 n, addresses the verification of exposure to herbicide agents in locations other than Vietnam or Korea.  The RO is supposed to request an herbicide exposure verification from DOD for the timeframe delineated by a claimant.  In this case, the RO did not request a DOD herbicide exposure verification.  Furthermore, it is the policy of the VA Compensation and Pension Service for cases to be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) where the claimed herbicide exposure location or dates were not on the DOD list or on the M21-1MR Korean DMZ list or where the evidence does not otherwise confirm exposure, in order to corroborate the Veteran's claimed exposure unless the claim was inherently incredible or clearly lacked merit.  Based on the foregoing, the Board finds that the RO should attempt to verify the Veteran's alleged herbicide exposure at Fort Jackson between October 1977 and February 1978, following the procedures provided by the C&P Service in Manual M21-1MR.

In light of the above considerations and to ensure full compliance with due process requirements, the case is remanded for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Search, at the military medical treatment centers identified by the Veteran, or other appropriate sources, for the Veteran's service medical treatment records or alternative records dated between November 1977 and September 1984.  In particular, look for inpatient treatment records at Darnall Army Medical Center dated between February 1978 and October 1978.

If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the file are legible.

3.  Search, at the National Personnel Records Center, or other appropriate sources, for the Veteran's service personnel records (Official Military Personnel File (OMPF)) or alternative records dated between 1977 and 1984, to include performance evaluation reports and descriptions of the Veteran's duties.  

If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the file are legible.

4.  Verify whether or not the Veteran was on medical leave at any time in 1978 from the DFAS or other appropriate sources.  

5.  Obtain any and all Texas Department Corrections and Justice medical treatment records for the Veteran dated between September 1983 and March 1986.

6.  If it is determined that any of the above discussed records are unavailable, make a formal finding of the unavailability of the Veteran's service records and/or other records and document all attempts made to obtain alternative records. 

7.  Obtain all outstanding VA medical treatment records.

8.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant must also be informed of the negative results and be given opportunity to secure the records.

9.  Verify the dates of the appellant's service at Fort Jackson and then follow M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10 n. or its equivalent and request an herbicide exposure verification from the Department of Defense (DOD) for Fort Jackson for the pertinent dates.  If DOD does not confirm herbicide exposure, refer the appellant's pertinent information to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request for verification of exposure to herbicides.

10.  If exposure to herbicides is confirmed, take appropriate action.

11.  After all appropriate development has been accomplished, schedule the Veteran for a joints examination (shoulders, wrists, and spine); a neurological examination (residuals of a head injury, to include headaches, and CTS); a gastrointestinal examination (ulcer and/or GERD); and a dermatology examination.  Each examiner must review the electronic claims file in connection with the examination.  Each examiner must identify all pertinent pathology present since November 2003, and provide a diagnosis for all such pathology.  Each examiner must also provide an onset date for each diagnosis and opine as to the etiology of each diagnosed condition and whether an associated chronic condition was manifested as of October 1981.  If herbicide exposure is confirmed, the dermatology examiner must state whether or not the Veteran has a diagnosed skin condition that is due to said exposure.

In assessing the relative likelihood as to origin and etiology of any claimed condition, each examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

12.  Upon receipt of each VA medical examiner's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

13.  After all appropriate development has been accomplished, consider all of the evidence of record and readjudicate the service connection claims on appeal.  The readjudication must be accomplished with consideration of direct, presumptive and secondary service connection.

14.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative, if any.  The SSOC must contain notice of all relevant actions taken on the appellant's claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues remaining on appeal.  An appropriate period of time for response must be allowed.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158 and 38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

